Citation Nr: 0005833	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the service-connected residuals of a head 
injury.

2.  Entitlement to an increased rating for residuals of a 
head injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that the February 1997 VA mental disorders 
examination contained a diagnosis of organic brain syndrome.  
The Board finds that additional clinical findings as to the 
extent and severity of any organic component of the veteran's 
service-connected disorder are necessary in order to 
adequately evaluate the veteran's service-connected residuals 
of a head injury.  The Board further notes that it appears 
that the February 1997 VA examiner was not afforded the 
opportunity to review the veteran's claims file.

The Board notes the VA neuropsychological testing in November 
1`996, VA examination in February 1987, and the letter from 
VA examiners in August 1987.  The aforesaid evidence is 
compelling that the veteran does suffer from organic mental 
disorder impairment associated with a head injury in service.  
However, the record should be reviewed by medical personnel 
to determine whether this is so.

The Board notes that the issue of entitlement to service 
connection for depression as secondary to the service-
connected residuals of a head injury is inextricably 
intertwined with the increased rating issue which is being 
remanded.  Therefore, the issue of entitlement to service 
connection for depression as secondary to the service-
connected residuals of a head injury will be deferred until 
the increased rating issue is developed and reviewed by the 
RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a 
neuropsychiatric examination by two 
psychiatrists in order to determine the 
current severity and manifestations of 
his service-connected residuals of a head 
injury.  All indicated evaluations, 
studies and tests deemed necessary should 
be accomplished.  It is requested that 
the examiners provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, it is 
requested that the examiners offer an 
opinion as to whether the veteran suffers 
from multi-farct dementia or organic 
brain syndrome associated with or due to 
the head injury sustained in service, 
and, if so, the examiners are asked to 
state to what extent, if any, the 
depression may be dissociated from the 
organic mental pathology.  It is 
essential that the examiners review the 
claims folder, including the service 
medical records, and the VA examinations 
referred to earlier in this remand 
decision.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




